Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (US 2016/0365104 A1).
inter alia, paragraphs [0033-0034]).
As per claim 2, and wherein a width of the non-magnetic decoupling layer (e.g., SAF Shield Ru as depicted in Fig. 2) is equal to a width of the magnetic layer (226) above the sensor stack (e.g., including 232, 238, 236, 240).  

Claims 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 8,531,801 B1).
See Figures 3-5 of Xiao et al. (US 8,531,801 B1):
As per claim 6, Xiao et al. (US 8,531,801 B1) discloses a method of forming a reader (e.g., 100) comprising: forming a sensor stack (e.g., 110); forming a magnetic layer (e.g., 150) above the sensor stack (110); forming at least one side shield (e.g., 130 - being made of soft ferromagnetic coupling in Fig. 4; - note that the layers (152, 154) are coupled ferromagnetically across the layer (162), and not antiferromagnetically - see also, inter alia, col. 4, ll. 31-52.    
Additionally, as per claim 11, Xiao et al. (US 8,531,801 B1) discloses a reader (100) comprising: a sensor stack (110); a magnetic layer (150) above the sensor stack (110); first and second side shields (130, 130) (see Fig. 3) below the magnetic layer (150), with the first side shield (e.g., left-side shield (130) as depicted in Fig. 3) adjacent to a first side (e.g., left-side of stack (110) as depicted in Fig. 3) of the sensor stack (110) and the second side shield (e.g., right-side shield (130) as depicted in Fig. 3) adjacent to a second side (e.g., right-side of stack (110) as depicted in Fig. 3) of the sensor stack (110) that is opposite to the first side of the sensor stack (110), the first and second side shields (130, 130) being in contact with the magnetic layer (150) above the sensor stack (110); and a single non-magnetic decoupling layer (162) in the magnetic layer (150) above the sensor stack (110) such that the single non-magnetic decoupling layer (162) separates the magnetic layer (150) above the sensor stack (110) into an upper portion (e.g., 154/163) that is in contact with the single non-magnetic decoupling layer (162) and a lower ferromagnetic coupling in Fig. 4; - note that the layers (152, 154) are coupled ferromagnetically across the layer (162), and not antiferromagnetically - see also, inter alia, col. 4, ll. 31-52.    
As per claim 7 (and analogously, as per claim 12) wherein a width of the single non-magnetic decoupling layer (162) is equal to a width of the magnetic layer (150) above the sensor stack (110).  
As per claim 8 (and analogously, as per claim 13) further comprising a top shield (e.g., 140) having a synthetic antiferromagnetic (SAF) structure (including reference layer (150), AFC spacer (170), pinned layer (180) and AFM layer (190)), wherein the magnetic layer (150) above the sensor stack (110) is a reference layer of the SAF structure - see Fig. 3.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 8,531,801 B1).
See the description of Xiao et al. (US 8,531,801 B1), supra.
As per claim 10 (and analogously, as per claim 15), although Xiao et al. (US 8,531,801 B1) remains silent with respect to wherein a stripe height of the single non-magnetic decoupling layer is substantially equal to a stripe height of the magnetic layer above the sensor stack or a stripe height of the at least one side shield (or first or second shield), given the teachings of providing the amorphous layer (162) within the reference layer (150) of the SAF shield structure of the top shield, it would have simply been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a stripe height of the single non-magnetic decoupling layer (162) as being substantially equal to a stripe height of the magnetic layer (150) above the sensor stack or a stripe height of the at least one side shield (130) (or first or second shield) in order to provide a consistent and uniform break in the crystalline ferromagnetic growth of the layers between the upper portion (154) and the lower portion (152) (and subsequent layers thus formed thereon) in their entirety (by matching the width and height of such an underlying magnetic layer (152) and overlayer (154)), providing a smoother surface for the entirety of the layers, in the manner suggested by Xiao et al. (US 8,531,801 B1) - see, inter alia, col. 4, ll. 9-15 of Xiao et al. (US 8,531,801 B1).  

Allowable Subject Matter
Claims 3, 4, 9, and 14 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688